ORDER
PUDLOWSKI, Judge.
Defendant appeals from a jury conviction of second degree burglary, RSMo. § 569.-170 (1978), and stealing, RSMo. § 570.030 (1982 Supp.). The trial court sentenced defendant to ten years for burglary and a consecutive term of eight years for stealing. We affirm.
Defendant claims the trial court erred in overruling a motion to suppress evidence because of an alleged illegal search and seizure and erred in overruling a motion to suppress defendant’s statement. Defendant also alleged errors by the court in submitting certain instructions and in overruling a motion for a new trial because of arguments by the prosecutor.
Lacking any jurisprudential purpose, the judgment is affirmed in accordance with Rule 30.25(b).
CRIST, P.J., and SIMON, J., concur.